      Case 4:20-cv-01324 Document 15 Filed on 06/02/20 in TXSD Page 1 of 2
                                                                                         United States District Court
                                                                                           Southern District of Texas

                                                                                              ENTERED
                                                                                              June 02, 2020
                        IN THE UNITED STATES DISTRICT COURT
                                                                                           David J. Bradley, Clerk
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

KIMBEL CARTER,                                    §
                                                  §
               Plaintiff,                         §
                                                  §
v.                                                §                 CIVIL ACTION NO. H-20-1324
                                                  §
HARRIS COUNTY JAIL,                               §
                                                  §
               Defendant.                         §

                                    ORDER OF DISMISSAL

       The plaintiff, Kimbel Carter, is an inmate in custody of the Harris County Jail. He sued the

jail under 42 U.S.C. § 1983, alleging violations of his civil rights.

       Section 1915A of Title 28 of the United States Code requires a federal district court to

“review . . . a complaint in a civil action in which a prisoner seeks redress from a governmental

entity or officer or employee of a governmental entity.” If the complaint presents no valid claims,

the court must dismiss the complaint.

       The capacity of an entity to be sued is “determined by the law of the state in which the district

court is held.” Fed.R.Civ.P. 17(b). A county or city department must have a separate legal existence

to be sued. See Darby v. Pasadena Police Dept., 939 F.2d 311, 313 (5th Cir.1991). Under Texas

law, a County Sheriff’s department cannot be sued. See Propes v. Plano Police Dept., 2005 WL

1177880 (E.D.Tex. May 18, 2005). A county jail is a division of the County Sheriff’s department.

The Harris County Jail cannot be sued as Mr. Carter has attempted to do.
      Case 4:20-cv-01324 Document 15 Filed on 06/02/20 in TXSD Page 2 of 2



       Because Carter has sued a defendant that is legally incapable of being sued, he fails to state

a claim on which relief can be granted. His complaint, (Docket Entry No. 1), is dismissed. All other

pending motions, (Docket Entries No. 9, 10, 12, 13 and 14), are denied as moot.

               SIGNED on June 2, 2020, at Houston, Texas.



                                                     ______________________________________
                                                              Lee H. Rosenthal
                                                        Chief United States District Judge




                                                 2
